 


110 HR 2498 IH: To provide for a study regarding development of a comprehensive integrated regional water management plan that would address four general areas of regional water planning in both the San Joaquin River Hydrologic Region and the Tulare Lake Hydrologic Region, inclusive of Kern, Tulare, Kings, Fresno, Madera, Merced, Stanislaus, and San Joaquin Counties, California, and to provide that such plan be the guide by which those counties use as a mechanism to address and solve long-term water needs in a sustainable and equitable manner.
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2498 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Costa (for himself, Mr. Nunes, Mr. Cardoza, Mr. Radanovich, and Mr. McCarthy of California) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To provide for a study regarding development of a comprehensive integrated regional water management plan that would address four general areas of regional water planning in both the San Joaquin River Hydrologic Region and the Tulare Lake Hydrologic Region, inclusive of Kern, Tulare, Kings, Fresno, Madera, Merced, Stanislaus, and San Joaquin Counties, California, and to provide that such plan be the guide by which those counties use as a mechanism to address and solve long-term water needs in a sustainable and equitable manner. 
 
 
1.Study to develop water plan; report 
(a)Plan 
(1)GrantNot later than 120 days after the date of the enactment of this Act, the Secretary of the Interior, acting through the Bureau of Reclamation, shall award a grant to the California Water Institute, located at California State University, Fresno, California, to conduct a study coordinating and integrating sub-regional interated regional water management plans into a unified Integrated Regional Water Management Plan for the subject 8 counties in the hydrologic basins that would address issues related to— 
(A)water quality; 
(B)water supply (both surface, groundwater banking and brackish water desalination); 
(C)water conveyance; 
(D)water reliability; 
(E)flood control; 
(F)water resource-related environmental enhancement; and 
(G)population growth. 
(2)Study areaThe study area referred to in paragraph (1) is the proposed study area of the San Joaquin River Hydrologic Region and Tulare Lake Hydrologic Region, as defined by California Department of Water Resources Bulletin 160-05, Volume 3, Chapters 7 and 8, including Kern, Tulare, Kings, Fresno, Madera, Merced, Stanislaus, and San Joaquin counties in California. 
(b)Use of planThe Integrated Regional Water Management Plan developed for the 2 hydrologic basins under subsection (a) shall serve as a guide for the 8 counties in the study area described in subsection (a)(2) to use as a mechanism to address and solve long-term water needs in a sustainable and equitable manner. 
(c)ReportThe Secretary shall ensure that a report containing the results of the Integrated Regional Water Management Plan for the 2 hydrologic regions is submitted to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate not later than 24 months after the grant is awarded under subsection (a)(1). 
(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior $1,000,000 to carry out this section. 
 
